--------------------------------------------------------------------------------


Conformed Copy
 
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”) is executed as of the 9th day of June, 2006, by and among
 
DILLARD’S, INC., a corporation organized under the laws of the State of Delaware
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas  77201,
as Lead Borrower for the Borrowers, being
 
said DILLARD’S, INC.,
 
DILLARD TEXAS OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Texas having a place of business at 4501 North
Beach Street, Fort Worth, Texas  76137;
 
DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Tennessee having a place of business at
7624 Highway 70 S., Nashville, Tennessee  37221;
 
J.B. IVEY & COMPANY, a corporation organized under the laws of the State of
North Carolina having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
DILLARD STORE SERVICES, INC., a corporation organized under the laws of the
State of Arizona having a place of business at 2215 S. 48th Street, Suite E,
Tempe, Arizona  85282;
 
THE HIGBEE COMPANY, a corporation organized under the laws of the State of
Delaware having a place of business at 100 Public Square, Cleveland,
Ohio  44113;
 
GAYFER’S MONTGOMERY FAIR CO., a corporation organized under the laws of the
State of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
DILLARD’S WYOMING, INC., a corporation organized under the laws of the State of
Wyoming having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
CONSTRUCTION DEVELOPERS, INCORPORATED, a corporation organized under the laws of
the State of Arkansas having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas  72201;
 
1

--------------------------------------------------------------------------------


 
DILLARD INTERNATIONAL, INC., a corporation organized under the laws of the State
of Nevada having a place of business at 3200 Las Vegas Blvd. S., Las Vega,
Nevada  89109;
 
CONDEV NEVADA, INC., a corporation organized under the laws of the State of
Nevada having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
MERCANTILE OPERATIONS, INC., a corporation organized under the laws of the State
of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
U.S. ALPHA, INC., a corporation organized under the laws of the State of Nevada
having a place of business at 6191 S. State, Murray, Utah  84107; and
 
DILLARD’S DOLLARS, INC., a corporation organized under the laws of the State of
Arkansas having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201; and
 
the financial institutions and other entities identified on the signature pages
to this Fourth Amendment as a “Lender” (collectively, the “Lenders” and each
individually, a “Lender”); and
 
JPMORGAN CHASE BANK, N.A., as the Agent for the Lenders, a national banking
association, formerly known as JPMorgan Chase Bank, having a place of business
at 2200 Ross Avenue, 3rd Floor, Dallas, Texas  75201;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
RECITALS:
 
A.    The Borrowers and the Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of December 12, 2003 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
May 10, 2004 by and among the Borrowers, the Lenders and the Agent; that certain
Second Amendment to Amended and Restated Credit Agreement dated June 3, 2005 by
and among the Borrowers, the Lenders and the Agent; that certain Third Amendment
to Amended and Restated Credit Agreement dated January 25, 2006 and as further
amended from time to time, the “Credit Agreement”; unless otherwise defined
herein, all capitalized terms used herein which are defined in the Credit
Agreement shall have the meaning given such terms in the Credit Agreement,
including, to the extent applicable, after giving effect to this Fourth
Amendment), pursuant to which the Lenders provide certain financing to the
Borrowers in accordance with the terms and conditions set forth therein.
 
B.    The Borrowers have requested that the Lenders amend certain terms of the
Credit Agreement.
 
C.    Subject to the terms and conditions set forth herein, the Lenders have
agreed to the Borrowers’ request.
 
2

--------------------------------------------------------------------------------


 
AGREEMENTS:
 
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendments.
 
In reliance on the representations, warranties, covenants and agreements
contained in this Fourth Amendment, but subject to the satisfaction of each
condition precedent contained in Section 2 hereof, the Credit Agreement shall be
amended effective as of the date hereof in the manner provided in this
Section 1.
 
1.1  Amended Definitions. The definitions of “Applicable Margin”, “Maturity
Date” and“Interest Period” contained in Section 1.01 of the Credit Agreement
shall be amended and restated in their entirety to read in full as follows:
 
“Applicable Margin” means, on any day with respect to Base Rate Loans, LIBOR
Loans, Commercial Letters of Credit and the Commitment Fee, the applicable per
annum percentage set forth at the appropriate intersection in the table shown
below:
 
Level
Performance Criteria
Base Rate Loans
LIBOR Loans
Commercial Letters of Credit
Commitment Fee
1
average Excess Availability greater than $700,000,000
-0.50%
1.00%
.50%
.25%
2
average Excess Availability greater than $500,000,000 but less than or equal to
$700,000,000
-0.25%
1.25%
.625%
.25%
3
average Excess Availability greater than$300,000,000 but less than or equal to
$500,000,000
 0.00%
1.50%
.75%
.25%
4
average Excess Availability less than or equal to $300,000,000
 0.00%
1.75%
1.00%
.375%

 
Commencing on June 9, 2006, the Applicable Margin shall be as set forth in Level
1. The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, commencing January 1, 2007, based upon the average Excess
Availability for the immediately preceding calendar quarter. Upon the occurrence
and during the continuance of an Event of Default, the Applicable Margin shall
be immediately increased to the percentages set forth in Level 4 (even if the
Excess Availability requirements for another Level have been met) and interest
shall be determined in the manner set forth in Section 2.10. Prior to June 2,
2006, the Applicable Margin shall be calculated as provided in this Agreement
prior to giving effect to the amendments to this Agreement contained in the
Fourth Amendment.
 
3

--------------------------------------------------------------------------------


 
“Maturity Date” means December 12, 2011.
 
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or the day that is fourteen (14) days thereafter if, at the time of
the relevant Borrowing, LIBOR funding for such a period is available to all
Lenders participating therein), as the Lead Borrower may elect, provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (c) any Interest Period
which would otherwise end after the Maturity Date shall end on the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
 
1.2  Amendment to Section 2.03. Clause (a) of Section 2.03 of the Credit
Agreement shall be amended to delete the last sentence thereof and to replace it
with the following:
 
Subject to the other provisions of this Section 2.03 and the provisions of
Section 2.24, Borrowings of Loans of more than one Type may be incurred at the
same time, but no more than fifteen (15) Borrowings of LIBOR Loans may be
outstanding at any time.
 


1.3  Amendment of Schedule 1.1. Schedule 1.1 of the Credit Agreement shall be
amended and restated in its entirety as set forth on Exhibit A hereto.
 


SECTION 2.    Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof is subject to the satisfaction of
each of the following conditions precedent:
 

4

--------------------------------------------------------------------------------



2.1  Amendment Fees and Expenses. The Lead Borrower and the other Borrowers
shall have paid (a) all fees owed to the Agent, its Affiliates and any Lenders
in connection with the execution of this Fourth Amendment, and (b) all fees and
expenses of the Agent and its Affiliates in connection with the preparation,
negotiation and execution of this Fourth Amendment, including, without
limitation, the reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to the Agent.
 
2.2  Officers’ Certificates, Opinions, etc. The Borrowers shall have delivered
to the Agent (a) such certificates of authorized officers of the Borrowers,
certificates of Governmental Authorities, resolutions of the boards of directors
(or other appropriate bodies) of the Borrowers and such other documents,
instruments and agreements as the Agent shall require to evidence the valid
corporate existence and authority to conduct business of the Borrowers and the
due authorization, execution and delivery of this Fourth Amendment, any
documents related to this Fourth Amendment and any other legal matters relating
to the Borrowers or the other Financing Documents entered into by the Borrowers,
all in form and substance satisfactory to the Agent and its counsel, and (b) an
opinion of Simpson Thacher & Bartlett LLP, legal counsel to the Borrowers, with
respect to the due authorization, execution, delivery and enforceability of this
Fourth Amendment and such other matters related thereto as the Agent shall
reasonably require.
 
2.3  Notes. The Borrowers have executed and delivered to the Agent, on behalf of
each Lender whose Commitment will increase or decrease upon the effectiveness of
the amendments contained in this Fourth Amendment, new Notes in the principal
amount of the each such Lender’s Commitment (after giving effect to the
amendments contained in this Fourth Amendment).
 
2.4  Documentation. The Agent shall have received such other documents and
instruments as it or any Lender may reasonably request, all in form and
substance reasonably satisfactory to the Agent and its counsel.
 
2.5  No Defaults. No Default or Event of Default shall exist.
 
SECTION 3.  Representations and Warranties.
 
In order to induce the Agent and each Lender to enter into this Fourth
Amendment, the Borrowers hereby jointly and severally represent and warrant to
the Agent and each Lender that: 
 
3.1  Accuracy of Representations and Warranties. Each of the representations and
warranties of each Borrower contained in the Loan Documents is true and correct
in all material respects as of the date hereof (except to the extent that such
representations and warranties are expressly made as of a particular date, in
which event such representations and warranties were true and correct as of such
date).
 
3.2  Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrowers of this Fourth Amendment, and all other documents, instruments or
agreements executed by any of the Borrowers in connection with this Fourth
Amendment, are within the Borrowers’ corporate or limited partnership powers, as
applicable, have been duly authorized by all necessary corporate or limited
partnership action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any material agreement binding upon the
Borrowers or their Subsidiaries, or result in the creation or imposition of any
Lien upon any of the assets of the Borrowers or their Subsidiaries.
 
5

--------------------------------------------------------------------------------



3.3  Validity and Binding Effect. This Fourth Amendment and all other documents,
instruments or agreements executed by any of the Borrowers in connection with
this Fourth Amendment constitute the valid and binding obligations of the
applicable Borrowers enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and the availability of
equitable remedies may be limited by equitable principles of general
application.
 
3.4  Absence of Defaults. Neither a Default nor an Event of Default has occurred
which is continuing.
 
SECTION 4.  Miscellaneous.
 
4.1  Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the other Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. Each
Borrower hereby extends each Lien granted by such Borrower to secure the
Obligations until the Obligations have been paid in full, and agree that the
amendments herein contained shall in no manner affect or impair the Obligations
or the Liens securing payment and performance thereof, all of which are ratified
and confirmed.
 
4.2  Parties in Interest. All of the terms and provisions of this Fourth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
4.3  Loan Document. This Fourth Amendment is a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.
 
4.4  Counterparts, Effectiveness of Fourth Amendment. This Fourth Amendment may
be executed in counterparts, and all parties need not execute the same
counterpart; however, no party shall be bound by this Fourth Amendment until
this Fourth Amendment has been executed by the Agent, each Borrower and all
Lenders, at which time this Fourth Amendment shall be binding on, enforceable
against and inure to the benefit of the Borrowers, the Agent and all Lenders.
Facsimiles shall be effective as originals.
 
4.5  COMPLETE AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6

--------------------------------------------------------------------------------



4.6  Headings. The headings, captions and arrangements used in this Fourth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Fourth Amendment, nor
affect the meaning thereof.
 
4.7  No Implied Waivers. No failure or delay on the part of the Lenders or the
Agent in exercising, and no course of dealing with respect to, any right, power
or privilege under this Fourth Amendment, the Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Fourth Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
4.8  Review and Construction of Documents. The Borrowers hereby acknowledge, and
represent and warrant to the Lenders that (a) the Borrowers have had the
opportunity to consult with legal counsel of their own choice and have been
afforded an opportunity to review this Fourth Amendment with their legal
counsel, (b) the Borrowers have reviewed this Fourth Amendment and fully
understand the effects thereof and all terms and provisions contained herein,
(c) the Borrowers have executed this Fourth Amendment of their own free will and
volition, and (d) this Fourth Amendment shall be construed as if jointly drafted
by the Borrowers and the Lenders. The recitals contained in this Fourth
Amendment shall be construed to be part of the operative terms and provisions of
this Fourth Amendment.
 
4.9  Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.
 
4.10    Severability. In case any one or more of the provisions contained in
this Fourth Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Fourth Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
4.11    Further Assurances. The Borrowers agree to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be requested by the Lenders or the
Agent as necessary or advisable to carry out the intents and purposes of this
Fourth Amendment.
 
4.12    Governing Law. This Fourth Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and be governed by
the laws of the State of New York and, and to the extent controlling, laws of
the United States of America.
 
[Signature Page Follows]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.
 

 
DILLARD’S, INC.,
   
as the Lead Borrower and a Borrower
   
 
     
DILLARD TEXAS OPERATING LIMITED PARTNERSHIP,
   
By its General Partner, Dillard’s, Inc., as Borrower
   
as a Borrower
           
DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, as a Borrower
   
By its General Partner, Dillard’s, Inc.
   
 
     
J.B. IVEY & COMPANY,
   
as a Borrower
   
 
     
DILLARD STORES SERVICES, INC., as a Borrower
   
as a Borrower
           
THE HIGBEE COMPANY,
   
as a Borrower
   
 
     
GAYFER’S MONTGOMERY FAIR CO., as a Borrower
   
 
     
DILLARD’S WYOMING, INC.,
   
as a Borrower
   
 
     
CONSTRUCTION DEVELOPERS, INCORPORATED,
   
as a Borrower
   
 
     
CONDEV NEVADA, INC.,
   
as a Borrower
   
 
     
MERCANTILE OPERATIONS, INC.,
    as a Borrower    
 
     
DILLARD’S DOLLARS, INC.,
   
as a Borrower
   
 
     
By:
/s/ Sherrill E. Wise
   
Name:
Sherrill E. Wise
   
Title:
Vice President to each Borrower listed above
 

 
Signature Page
 

--------------------------------------------------------------------------------






 
U.S. ALPHA, INC.,
   
as a Borrower
           
By:
/s/ James I. Freeman
   
Name:
James I. Freeman
   
Title:
Vice President
   
 
 
   
DILLARD INTERNATIONAL, INC.,
   
as a Borrower
   
 
 
   
By:
/s/ James I. Freeman
   
Name:
James I. Freeman
   
Title:
Chief Executive Officer
 

 
Signature Page


--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.
   
as the Agent, as Swingline Lender, as Issuing Bank, and as a Lender
   
 
     
By:
/s/ Courtney Jeans
   
Name:
Courtney Jeans
   
Title:
Vice President
   
 
 
   
THE CIT GROUP/BUSINESS CREDIT, INC.,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Matthew DeFranco
   
Name:
Matthew DeFranco
   
Title:
Assistant Vice President
   
 
 
   
 
 
   
WELLS FARGO FOOTHILL, LLC,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Maged Ghebrial
   
Name:
Maged Ghebrial
   
Title:
Vice President
   
 
 
   
 
 
   
GENERAL ELECTRIC CAPITAL CORPORATION,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Rebecca A. Ford
   
Name:
Rebecca A. Ford
   
Title:
Duly Authorized Signatory
 

 
Signature Page
 

--------------------------------------------------------------------------------





 
WACHOVIA BANK, NATIONAL ASSOCIATION,
   
as a Lender
   
(formerly known as Congress Financial Corporation)
   
 
     
 
     
By:
/s/ Joe Curdy
   
Name:
Joe Curdy
   
Title:
Vice President
   
 
 
   
 
 
   
NATIONAL CITY BUSINESS CREDIT, INC.,
   
as a Lender
   
(formerly known as National City Commercial Finance, Inc.)
   
 
 
   
 
 
   
By:
/s/ Kathryn Ellero
   
Name:
Kathryn Ellero
   
Title:
Vice President
   
 
 
   
 
 
   
GMAC COMMERCIAL FINANCE LLC,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Thomas Maiale
   
Name:
Thomas Maiale
   
Title:
Director
   
 
 
   
 
 
   
PNC BANK, NATIONAL ASSOCIATION,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Kay Snyder
   
Name:
Kay Snyder
   
Title
Relationship Manager
 

 
Signature Page


--------------------------------------------------------------------------------





 
UBS AG, STAMFORD BRANCH
   
as a Lender
   
 
     
 
     
By:
/s/ Richard L. Tavrow
   
Name:
Richard L. Tavrow
   
Title:
Director
   
 
 
   
 
 
   
AMSOUTH BANK,
   
as a Lender
   
 
 
   
 
 
   
By:
/s/ Frank D. Marsicano
   
Name:
Frank D. Marsicano
   
Title:
Attorney-in-Fact
   
 
 
   
 
     
REGIONS BANK,
   
as a Lender
   
 
     
 
     
By:
/s/ Mark Burr
   
Name:
Mark Burr
   
Title
Senior Vice President
   
 
 
   
 
     
HSBC BUSINESS CREDIT (USA) INC.,
   
as a Lender
   
 
     
 
     
By:
/s/ Amanda O’Brien
   
Name:
Amanda O’Brien
   
Title:
Assistant Vice President
 

 
Signature Page


--------------------------------------------------------------------------------





 
UPS CAPITAL CORPORATION
   
as a Lender
   
 
     
 
     
By:
/s/ John P. Holloway
   
Name:
John P. Holloway
   
Title:
Director of Portfolio Management
   
 
 
   
 
 
   
SIEMENS FINANCIAL SERVICES, INC.,
   
as a Lender
   
 
     
 
     
By:
/s/ Joseph A. Aeeardi
   
Name:
Joseph A. Aeeardi
   
Title:
Managing Director
   
 
 
   
 
 
   
ISRAEL DISCOUNT BANK OF NEW YORK,
   
as a Lender
   
 
   
 
     
By:
/s/ Andy Balta
   
Name:
Andy Balta
   
Title:
First Vice President
   
 
 
   
By:
/s/ Ronald Bongiovanni
   
Name:
Ronald Bongiovanni
   
Title:
Senior Vice President
   
 
 
   
 
     
SUNTRUST BANK,
   
as a Lender
   
 
     
 
     
By:
/s/ J. Haynes Gentry III
   
Name:
J. Haynes Gentry III
   
Title:
Vice President
 

 
Signature Page


--------------------------------------------------------------------------------





 
CITICORP USA, INC.,
   
as a Lender
   
 
     
 
     
By:
/s/ Keith R. Gerding
   
Name:
Keith R. Gerding
   
Title:
Vice President
   
 
 
   
 
 
   
NORTH FORK BUSINESS CAPITAL CORP.,
   
as a Lender
   
 
 
   
 
 
   
By
/s/ Ron Walker
   
Name:
Ron Walker
   
Title:
Vice President
 

 
Signature Page
 

--------------------------------------------------------------------------------



Exhibit A
 
Schedule 1.1 - Commitments
 
Lender
 
 
Commitment
 
 
Commitment Percentage
 
 
JPMorgan Chase Bank, N.A.
 
$
200,000,000
   
16.6666666
%
General Electric Capital Corporation
 
$
150,000,000
   
12.50
%
The CIT Group/Business Credit, Inc
 
$
130,000,000
   
10.8333333
%
Wachovia Bank, National Association
 
$
125,000,000
   
10.4166667
%
Wells Fargo Foothill, LLC
 
$
120,000,000
   
10.00
%
National City Business Credit, Inc.
 
$
50,000,000
   
4.1666667
%
GMAC Commercial Finance LLC
 
$
50,000,000
   
4.1666667
%
SunTrust Bank
 
$
50,000,000
   
4.1666667
%
UBS AG, Stamford Branch
 
$
50,000,000
   
4.1666667
%
Citicorp USA, Inc.
 
$
50,000,000
   
4.1666667
%
North Fork Business Capital Corp.
 
$
40,000,000
   
3.3333333
%
PNC Bank, National Association
 
$
35,000,000
   
2.9166667
%
AmSouth Bank
 
$
35,000,000
   
2.9166667
%
HSBC Business Credit (USA) Inc.
 
$
35,000,000
   
2.9166667
%
Regions Bank
 
$
25,000,000
   
2.0833333
%
UPS Capital Corporation
 
$
25,000,000
   
2.0833333
%
Siemens Financial Services, Inc.
 
$
25,000,000
   
2.0833333
%
Israel Discount Bank Of New York
 
$
5,000,000
   
0.4166666
%
Total
 
$
1,200,000,000
   
100.0000000
%



A-1
 

--------------------------------------------------------------------------------